     Case 5:20-cv-00280-VAP-JPR Document 42 Filed 10/30/20 Page 1 of 2 Page ID #:537



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    DAVID ANTHONY DEAN,               )   Case No. EDCV 20-0280-VAP (JPR)
                                        )
12                       Petitioner,    )
                                        )   ORDER ACCEPTING FINDINGS AND
13                  v.                  )   RECOMMENDATIONS OF U.S.
                                        )   MAGISTRATE JUDGE
14    CHAD BIANCO, Sheriff,             )
      Riverside County,                 )
15                                      )
                         Respondent.    )
16
17          The Court has reviewed the Petition, records on file, and

18    Report and Recommendation of U.S. Magistrate Judge.           No

19    objections to the R. & R. have been filed.

20          As the Magistrate Judge found, because the trial court

21    reviewed Petitioner’s bail and reduced it, his constitutional

22    claim that the court failed to provide him a hearing on his bail-

23    reduction motion is moot.        (See R. & R. at 3-5.)    And to the

24    extent he raises other claims, because his criminal case is still

25    pending, see Crim. Case Rep., People v. Dean, No. SWF 1500705

26    (Riverside Sup. Ct. charges filed Apr. 22, 2015), abstention under

27    Younger v. Harris, 401 U.S. 37, 45-46 (1971), is appropriate.

28    (See R. & R. at 5-9.)
Case 5:20-cv-00280-VAP-JPR Document 42 Filed 10/30/20 Page 2 of 2 Page ID #:538
